MEMORANDUM **
Howard Draper appeals pro se the denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 195-month sentence, following a jury trial conviction for three counts of violating 18 U.S.C. § 2423(a) (transportation of minors for the purposes of prostitution). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We affirm.
Draper misinterprets Amendment 591 of the Federal Sentencing Guidelines (“Guidelines”) to prohibit the use of uncharged conduct at any stage of sentencing. This is a legal question that we review de novo. See United States v. Newland, 116 F.3d 400, 402 (9th Cir.1997) (reviewing de novo the district court’s application and interpretation of the Guidelines). We are unpersuaded. While Amendment 591 limits the use of uncharged conduct in the initial selection of the applicable guideline, all relevant conduct should be considered at subsequent stages of the sentencing process. See U.S.S.G. §§ 1B1.2, 1B1.3 (2003) (expressly directing use of relevant conduct to decide proper base offense level and specific offense characteristics).
Because Amendment 591 does not apply, the district court was not required to address the factors set forth in 18 U.S.C. § 3553(a). See United States v. Townsend, 98 F.3d 510, 513 (9th Cir.1996) (per curiam) (affirming denial of § 3582(c)(2) motion for sentence reduction when amendment had no effect on defendant’s sentencing range).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.